MARING, Justice,
concurring.
[¶ 31] I respectfully concur in the result. I do so because I firmly believe that the enactment of N.D.C.C. § 14-09-06.6(6) did not change our analysis of motions for change of primary residential responsibility. In my concurrence in the result in Kelly v. Kelly, 2002 ND 37, ¶ 52, 640 N.W.2d 38,1 said:
In summary, in my opinion, the proper method for analyzing a motion to change custody is, first, the moving party must submit affidavits and briefs in support of the motion. N.D.C.C. § 14-09-06.6(4). Based on these briefs and affidavits, the trial court must determine if the party has established a “prima facie case justifying a modification.” Id. If the motion is brought in the two-year period following the entry of a custody order, a “pri-ma facie case justifying a modification” is established by showing any of the three items listed under N.D.C.C. § 14-09-06.6(5). If the motion is brought after this two-year period, a “prima facie case justifying a modification” is established if the court finds a material change has occurred in the circumstances of the child or the parties. See N.D.C.C. § 14-09-06.6(4), (6)(a). A material change in circumstances is a significant or important change that has a negative impact on the well-being of the child. See Alvarez [v. Carlson], 524 N.W.2d [584, 589 (N.D.1994) ]; Blotske [v. Leidholm], 487 N.W.2d [607, 609 (N.D.1992)]. Only when a party meets the standards for a “prima facie case justifying a modification” is the court required to hold an evidentiary hearing to determine if “modification is necessary to serve the best interest of the child.” See N.D.C.C. § 14-09-06.6(4), (6)(b). At that point, the best interest factors must be gauged against the preference for the stability of the custodial parent-child relationship. Such a construction of N.D.C.C. § 14-09-06.6 gives meaning to every word of the statute and furthers the Legislature’s intent of curtailing changes in custody and providing stability to children.
To the extent that the majority indicates the analysis is otherwise, I disagree. Further, the trial court can easily misconstrue the meaning of stability within the context of a motion to change primary residential responsibility. When the court weighs the best interest factors against the stability of the relationship between the child and the custodial parent, “stability” means more than the physical structure or the geographic location of the parent and child. It means the psychological and emotional relationship the child has with the custodial parent. A parent who has been the primary caretaker of the child is the one who has nurtured and loved the child and taken care of the child’s needs on a day-today basis. I do not see this analysis in the trial court decision or the majority opinion. Finally, our Court has said that “[a] child is presumed to be better off with the cus*74todial parent, and close calls should be resolved in favor of continuing custody. A change should only be made when the reasons for transferring custody substantially outweigh the child’s stability with the custodial parent.” Myers v. Myers, 1999 ND 194, ¶ 10, 601 N.W.2d 264 (citing Barstad v. Barstad, 499 N.W.2d 584, 587 (N.D.1993) (citation omitted)).
[¶ 32] These principles must never be overlooked in the analysis of a motion to modify primary residential responsibility. For this reason, I respectfully concur in the result.
[¶ 33] MARY MUEHLEN MARING